Title: To James Madison from James Simpson, 12 January 1804 (Abstract)
From: Simpson, James
To: Madison, James


12 January 1804, Tangier. No. 72. “I beg leave to advise that I have this day drawn a Bill of Exchange on you, payable thirty days after presentation to the order of Messrs. Khun & Green for Eight hundred dollars, on Account of the current Contingent expences of this Consulat. I have to request you will be pleased to direct said Bill being paid accordingly.”
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 2). 1 p.; marked “Duplicate”; docketed by Wagner: “recd April / notice of a bill.”


